Case: 12-30396       Document: 00512321870         Page: 1     Date Filed: 07/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2013
                                     No. 12-30396
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOE LOUIS CHAMPION,

                                                  Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; ERIC HOLDER,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:09-CV-1655


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Joe Louis Champion, federal prisoner # 75103-079, appeals from the
dismissal of his Federal Tort Claims Act suit alleging that the defendants
negligently failed to protect him from an attack by another prisoner and that
they provided him inadequate medical care for his resulting injuries. As his sole
issue on appeal, Champion argues that the magistrate judge erred by denying
his motions for appointment of counsel.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30396    Document: 00512321870     Page: 2   Date Filed: 07/26/2013

                                 No. 12-30396

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A magistrate
judge has authority to hear and determine pretrial matters, such as motions for
appointment of counsel. See 28 U.S.C. § 636(b)(1)(A). However, a magistrate
judge’s orders are not final orders within the meaning of 28 U.S.C. § 1291 and
may not be appealed to this court directly. Donaldson v. Ducote, 373 F.3d 622,
624 (5th Cir. 2004). Because the parties did not consent to proceed before the
magistrate judge, and because Champion did not challenge the denials of his
motions for appointment of counsel in the district court, this court lacks
jurisdiction to address the denials of those motions.       See id. at 624-25.
Accordingly, we DISMISS Champion’s appeal for lack of jurisdiction. His motion
for appointment of counsel is DENIED.




                                       2